Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on November 24, 2021.
The application has been amended as follows: 
	In claim 2, line 4, “the both sides” has been changed to read -- both sides --.
	In claim 3, line 6, “is opened” has been changed to -- is to be opened --; line 13, “convex portion I” has been changed to -- convex portion --; and line 17, “is closed “ has been changed to -- is to be closed --.
In claim 4, line 5, “is opened” has been changed to -- is to be opened --; and line 13, “is closed “ has been changed to -- is to be closed --.
	In claim 5, line 21, “is opened” has been changed to -- is to be opened --; and line 25, “is closed” has been changed to -- is to be closed --.
	In claim 6, line 11, “driving belt I” has been changed to -- driving belt --.
	In claim 7, line 17, “the first” has been changed to -- a first --; lines 20-21, “the second” has been changed to -- a second --; and line 33, “top cover I” has been changed to -- top cover --.
-- first --; and line 6, “a second” has been changed to -- second --.
	In claim 13, line 4, “brackets” has been changed to -- bracket --.
				  REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Knight (US 10,696,312) discloses a movable top cover system having a two-half structure operated by an opening and closing mechanism similar to that recited in the instant claims, Baker (US 1,213,327) and Newell (US 2,909,294) disclose external devices positioned on the ground for operating freight wagon doors. German reference (DE 1 580 981) and French references (FR 1.416.345, FR 1.309.155) disclose movable top covers that can be furled to open. The prior art of record taking singly or in combination do not suggest a movable top cover system and a method of operating same having a combination of features, as recited in instant independent claims 1 and 7, that are configured and arranged such that when the wagon moves, the first stopper device comes into contact
with the first outer convex portion to drive the belt driving mechanism to rotate in one
direction so that the first convertible movable top cover and the second convertible
movable top cover are respectively furled and opened from the middle part of the wagon
to the both ends of the wagon, and when the wagon continues to move in the same direction, the second stopper device comes into contact with the second outer convex portion to drive the belt driving mechanism to rotate in another opposite direction so that the first convertible movable top cover and the second convertible movable top cover are extended and closed from the both ends of the wagon to the middle part of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617